UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6594



ALLEN RAY JOHNSON,

                                              Defendant - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-01-167)


Submitted:   June 9, 2004                  Decided:   June 18, 2004


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Ray Johnson, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Allen Ray Johnson appeals from the district court’s order

denying    his    motion    for   release      on    bond.      We   may   exercise

jurisdiction only over final orders, see 28 U.S.C. § 1291 (2000),

and certain interlocutory and collateral orders.                     See 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).            The district court’s denial of

bond falls within the collateral order doctrine and is immediately

appealable.       See Pagan v. United States, 353 F.3d 1343, 1345-46

(11th    Cir.    2003)   (collecting    cases       adopting    rule).     We   have

reviewed    the    record   on    appeal   and      find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Johnson, No. CR-01-167 (E.D.N.C.

Mar. 8, 2004).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       - 2 -